DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This communication is a Non-Final office action on the merits in response to the filing of the applicant’s amendments/remarks on the RCE filed on 7/7/2021. This application is a divisional application of application 15/959,443. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1,2,4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoda et al US PG-Pub (2009/0021219 A1).
Regarding claim 1, Yoda discloses a wireless power receiver (40) (see Fig 3,7,12 and 13) comprising: 

a capacitor (CB1) coupled to the diode (DB1), 
a circuit ground coupled to the inductor (L2) (see Fig 12 and par. [0297] disclosing a ground terminal electrically connected to the circuitry including inductor L2), and 
a rectifier output node (NB3) coupled to the diode (DB1) and capacitor (CB1) (see Fig 2 and par. [0142]); 
a communication switch (46) having a resistor (RB3) and a communication transistor (QB3) that are coupled between the rectifier output node (NB3) and the circuit ground (see Fig 3 and 12 disclosing the output node NB3 electrically connected to the resistor RB3 and transistor QB3 between NB3 and the ground connection in element 6; also see par. [0122], [0141], [0145], [0297]); and 
the communication transistor (QB3) having a communication control input adapted to receive a communication modulated voltage (see Fig 3 and par. [0199]-[0200] disclosing input line connected to control circuit 50,52);
charge control circuitry (91,92) having a charge control input (upper connection, TA5, VDD) coupled to the rectifier output node (NB3), having a load output node (lower connection to battery 94 inside 90, element 4) (see Fig 3 and 12 in which these components are electrically connected to each other; par. [0122], [0161]-[0162], [0199]-[0200], [0307]-[0317]), and 

Regarding claim 2, Yoda discloses the wireless power receiver of claim 1 in which the load output node (lower connection to battery 94 inside 90, element 4) is adapted to be coupled to a load (90, 94) (see electrical connections in Fig 3, in addition it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).
Regarding claim 4, Yoda discloses the wireless power receiver of claim 1 in which the resistor (RB3) is coupled between the communication transistor (QB3) and the rectifier output node (NB3) (see Fig 3 disclosing the resistor RB3 between transistor QB3 and upper output node, also see par. [0199], [0201]).  
Regarding claim 6, Yoda discloses the wireless power receiver of claim 1 in which the charge control circuitry (91,92) includes:
a transistor (M100) having an input (upper connection from M100) coupled to the charge control input (upper connection, TA5, VDD), having an output (lower connection) coupled to the load output node (lower connection to battery 94 inside 90, element 4), and having a control input (see W1 in Fig 3,7,11A and 12 in which these components are electrically connected to each other; par. [0122], [0161]-[0162], [0199]-[0200], [0307]-[0317]); and
control circuitry (91) having an input (1, Fig 11A, 12) coupled to the charge control input (upper connection, TA5, VDD) and having an output (5, Fig 11A,12) .
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al US PG-Pub (2009/0021219 A1) in view of Schutten et al US Patent (7,859,870 B1).
Regarding claim 5, Yoda et al discloses the wireless power receiver of claim 1;
Yoda et al does not clearly discloses in which the rectifier circuitry is a full-wave, center-tapped rectification circuit, the inductor is a circuit ground, center-tapped coil with opposed leads, the diode is coupled between one opposed lead and the output node, another diode is coupled between the other opposed lead and the output node, and the capacitor is coupled between the other opposed lead and the output node;
However, Schutten et al is an analogous art pertinent to the problem to be solved in this application in which discloses a voltage clamps for energy snubbing (see Figs 1-4) and further discloses in which the rectifier circuitry (330) is a full-wave, center-tapped rectification circuit, the inductor is a circuit ground, center- tapped coil (S1,S2) with opposed leads (upper connection S1, lower connection S2), the diode (D1) is coupled between one opposed lead (upper connection S1) and the output node (Node between D1 and conductor 31), another diode (D2) is coupled between the other opposed lead (lower connection S2) and the output node (Node between D1 and conductor 31), and the capacitor (CD2) is coupled between the other opposed lead (lower connection S2) and the output node (Node between D1 and conductor 31) (see Fig 3 and column 6, lines 44-65);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yoda et al with the teaching of Schutten et al by including in which the rectifier circuitry is a full-wave, center-tapped rectification circuit, the inductor is a circuit ground, center- tapped coil with opposed .
8.	Claims 7-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al US PG-Pub (2009/0021219 A1) in view of Shutt et al US Patent (7,656,127 B1).
Regarding claim 7, Yoda et al discloses the wireless power receiver of claim 6, 
Yoda et al disclose including a capacitor (CB1) electrically connected to an upper non-inverting connection TA1,TA5 of the first op-amp (CMP10) at the charge control device (91,92) (see Fig 3, 7, 11A and 12 disclosing the components electrically connected);
Yoda et al does not clearly discloses in which the control circuitry includes:
first op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input; 
second op-amp circuitry having an input coupled to the charge control input and an output coupled to the non-inverting input; 

second op-amp circuitry (HSDRV 416) having an input (upper connection from HSDRV 416) coupled to the charge control input (see node connected to Vdd Pin 510) and an output (see output connection DRV EN electrically connected to non inverting positive + connection, SD) coupled to the non-inverting input (positive + connection, SD) (see Fig 6; column 14, lines 25-65);

    PNG
    media_image1.png
    584
    828
    media_image1.png
    Greyscale


first op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input; 
second op-amp circuitry having an input coupled to the charge control input and an output coupled to the non-inverting input in order to obtain feedback for setting the charge electrical current level, and another sensor and resistor to obtain feedback to determine if there is an over current condition requiring the charge current be shut down. Such advantages include that the embodiments requires the use of fewer external pins (e.g., contacts) on the device for coupling to the resistors and sensors. Another advantage is that the embodiments may be more easily pre-programmed for a particular "size" battery (e.g., nominal output voltage level of the battery), charging current, and/or over-current threshold thereby, providing additional flexibility (Shutt et al, Column 17, line 65 to column 18, line 8).
Regarding claim 8, Yoda et al in view of Shutt et al discloses the wireless power receiver of claim 6, 
Yoda et al does not clearly discloses in which the control circuitry includes:
op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input;
analog to digital circuitry having an input coupled to the charge control circuitry and having a digital output; and digital to analog circuitry having an input coupled to the digital output and having an analog output coupled to the non-inverting input.

 analog to digital circuitry (ADC-1, ADC-2) having an input coupled to the output node and having a digital output (see ADC-1 electrically connected to the output node VDD Pin 510 via ATTN 504, see connections at node squares, and also see ADC-2 electrically connected to the output node VDD 510 via GPIO Pin 516 connection, column 13, lines 3-51); and digital to analog circuitry (VDAC8) having an input coupled to the digital output and having an analog output coupled to the non-inverting input (see connections in Fig 6 and column 14, 11-24, and column 15, lines 25-59).

    PNG
    media_image2.png
    584
    828
    media_image2.png
    Greyscale


op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input;
analog to digital circuitry having an input coupled to the charge control circuitry and having a digital output; and digital to analog circuitry having an input coupled to the digital output and having an analog output coupled to the non-inverting input in order to obtain feedback for setting the charge electrical current level, and another sensor and resistor to obtain feedback to determine if there is an over current condition requiring the charge current be shut down. Such advantages include that the embodiments requires the use of fewer external pins (e.g., contacts) on the device for coupling to the resistors and sensors. Another advantage is that the embodiments may be more easily pre-programmed for a particular "size" battery (e.g., nominal output voltage level of the battery), charging current, and/or over-current threshold thereby, providing additional flexibility (Shutt et al , Column 17, line 65 to column 18, line 8).
Regarding claim 9, Yoda discloses a wireless power receiver (40) (see Fig 3,7,12 and 13) comprising: 
rectifier circuitry (42, 43) including an inductor (L2), a diode (DB1) coupled to the inductor (L2) (see Fig 3 disclosing the diode DB1 in rectifier 43 electrically connected to L2; also see par. [0122], [0142]), 
a capacitor (CB1) coupled to the diode (DB1), 

a rectifier output node (NB3) coupled to the diode (DB1) and capacitor (CB1) (see Fig 2 and par. [0142]); 
a communication switch (46) having a resistor (RB3) and a communication transistor (QB3) that are coupled between the rectifier output node (NB3) and the circuit ground (see Fig 3 and 12 disclosing the output node NB3 electrically connected to the resistor RB3 and transistor QB3 between NB3 and the ground connection in element 6; also see par. [0122], [0141], [0145], [0297]); and 
the communication transistor (QB3) having a communication control input adapted to receive a communication modulated voltage (see Fig 3 and par. [0199]-[0200] disclosing input line connected to control circuit 50,52);
charge control circuitry (91,92) having a charge control input (upper connection, TA5, VDD) coupled to the rectifier output node (NB3), having a load output node (lower connection to battery 94 inside 90, element 4) (see Fig 3 and 12 in which these components are electrically connected to each other; par. [0122], [0161]-[0162], [0199]-[0200], [0307]-[0317]), the charge control circuitry (91,92) including:
a transistor (M100) having an input (upper connection from M100) coupled to the charge control input (upper connection, TA5, VDD), having an output (lower connection) coupled to the load output node (lower connection to battery 94 inside 90, element 4), and having a control input (see W1 in Fig 3,7,11A and 12 in which these components 
control circuitry (91) having an input (1, Fig 11A, 12) coupled to the charge control input (upper connection, TA5, VDD) and having an output (5, Fig 11A,12) coupled to the control input (see Fig 3,7,11A and 12 in which these components are electrically connected to each other; par. [0122], [0161]-[0162], [0199]-[0200], [0307]-[0317]);
Yoda et al disclose including a capacitor (CB1) electrically connected to an upper non-inverting connection TA1,TA5 of the first op-amp (CMP10) at the charge control device (91,92) (see Fig 3, 7, 11A and 12 disclosing the components electrically connected);
Yoda et al does not clearly discloses in which the control circuitry includes:
first op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input; 
second op-amp circuitry having an input coupled to the charge control input and an output coupled to the non-inverting input; 
Shutt et al further discloses in which the op-amp circuitry (502,601) is first op-amp circuitry (E/A 316) having an inverted input (neg – connection EA REF) coupled to the charge control input (see node connected to Vdd Pin 510) and having a non-inverting input (positive + connection, SD) and having an output (output connection) coupled to the control input (see node connected to Vdd Pin 510) (see Fig 6), and 
second op-amp circuitry (HSDRV 416) having an input (upper connection from HSDRV 416) coupled to the charge control input (see node connected to Vdd Pin 510) 

    PNG
    media_image1.png
    584
    828
    media_image1.png
    Greyscale

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yoda et al with the teaching of Shutt et al by including in which the control circuitry includes:
first op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input; 
second op-amp circuitry having an input coupled to the charge control input and an output coupled to the non-inverting input in order to obtain feedback for setting the charge electrical current level, and another sensor and resistor to obtain feedback to 
Regarding claims 10 and 14, Yoda in view of Shutt et al discloses the wireless power receiver of claim 9 and 13, respectively, 
Yoda further discloses in which the load output node (lower connection to battery 94 inside 90, element 4) is adapted to be coupled to a load (90, 94) (see electrical connections in Fig 3, in addition it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).
Regarding claims 11 and 15, Yoda in view of Shutt et al discloses the wireless power receiver of claim 9 and 13, respectively,
Yoda further discloses in which the resistor (RB3) is coupled between the communication transistor (QB3) and the rectifier output node (NB3) (see Fig 3 disclosing the resistor RB3 between transistor QB3 and upper output node, also see par. [0199], [0201]).  
Regarding claim 13, Yoda discloses a wireless power receiver (40) (see Fig 3,7,12 and 13) comprising: 

a capacitor (CB1) coupled to the diode (DB1), 
a circuit ground coupled to the inductor (L2) (see Fig 12 and par. [0297] disclosing a ground terminal electrically connected to the circuitry including inductor L2), and 
a rectifier output node (NB3) coupled to the diode (DB1) and capacitor (CB1) (see Fig 2 and par. [0142]); 
a communication switch (46) having a resistor (RB3) and a communication transistor (QB3) that are coupled between the rectifier output node (NB3) and the circuit ground (see Fig 3 and 12 disclosing the output node NB3 electrically connected to the resistor RB3 and transistor QB3 between NB3 and the ground connection in element 6; also see par. [0122], [0141], [0145], [0297]); and 
the communication transistor (QB3) having a communication control input adapted to receive a communication modulated voltage (see Fig 3 and par. [0199]-[0200] disclosing input line connected to control circuit 50,52);
charge control circuitry (91,92) having a charge control input (upper connection, TA5, VDD) coupled to the rectifier output node (NB3), having a load output node (lower connection to battery 94 inside 90, element 4) (see Fig 3 and 12 in which these components are electrically connected to each other; par. [0122], [0161]-[0162], [0199]-[0200], [0307]-[0317]), the charge control circuitry (91,92) including:

control circuitry (91) having an input (1, Fig 11A, 12) coupled to the charge control input (upper connection, TA5, VDD) and having an output (5, Fig 11A,12) coupled to the control input (see Fig 3,7,11A and 12 in which these components are electrically connected to each other; par. [0122], [0161]-[0162], [0199]-[0200], [0307]-[0317]);
Yoda et al does not clearly discloses in which the control circuitry includes:
op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input;
analog to digital circuitry having an input coupled to the charge control circuitry and having a digital output; and digital to analog circuitry having an input coupled to the digital output and having an analog output coupled to the non-inverting input.
Shutt et al further discloses in which the control circuitry (502,601) includes op-amp circuitry (E/A 316) having an inverted input (neg – connection EA REF) coupled to the charge control input (see node connected to Vdd Pin 510) having a non-inverting input (positive + connection, SD) (see Fig 6), and having an output coupled to the control input (see output connection in Fig 6);


    PNG
    media_image2.png
    584
    828
    media_image2.png
    Greyscale

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yoda et al with the teaching of Shutt et al by including in which the control circuitry includes:
op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input;
.
9.	Claim 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al US PG-Pub (2009/0021219 A1) in view of Shutt et al US Patent (7,656,127 B1) and in further view of Schutten et al US Patent (7,859,870 B1).
Regarding claims 12 and 16, Yoda et al in view of Shutt et al discloses the wireless power receiver of claim 9 and 13, respectively;
Yoda et al in view of Shutt et al does not clearly discloses in which the rectifier circuitry is a full-wave, center-tapped rectification circuit, the inductor is a circuit ground, center-tapped coil with opposed leads, the diode is coupled between one opposed lead and the output node, another diode is coupled between the other opposed lead and the output node, and the capacitor is coupled between the other opposed lead and the output node;

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yoda et al in view of Shutt et al with the teaching of Schutten et al by including in which the rectifier circuitry is a full-wave, center-tapped rectification circuit, the inductor is a circuit ground, center- tapped coil with opposed leads, the diode is coupled between one opposed lead and the output node, another diode is coupled between the other opposed lead and the output node, and the capacitor is coupled between the other opposed lead and the output node in order to allows the voltage generated between tap points At and Bt to be varied. This variation as a function of phase is often used as part of a feedback control system for controlling the output direct voltage Vo (Schutten et al, column 2, lines 55-59), and also to provide low switching losses, in which are very desirable, in that they allow the .
Response to Arguments
10.	Applicant's arguments filed on the RCE filed on 7/7/2021 have been fully considered but they are not persuasive. It is noted that the arguments on the RCE are the same as the arguments filed on the After Final filed on 6/8/2021.
The applicant argued on applicant's remarks that:
“By dropping the citation of US Publication 2009/0,079,271 to Jin and depending on a new citation of 2009 /0,021,219 to Yoda the Action indicates the claims are allowable over the Jin publication.”;
In response to applicant's arguments, the examiner respectfully disagrees since the examiner has not indicated or admitted that the claims were allowable by dropping the Jin prior art, Yoda was applied necessitated by applicant's claims amendments.
The applicant also argued on applicant's remarks that:
“The Yoda publication depicts in Figure 3 the same circuitry depicted in the Jin Figure 2 previously overcome by remarks in the prior response. The Yoda publication is therefor overcome by the same claim limitations as overcame the Jin publication.”
In response to applicant's arguments, the examiner respectfully disagrees since as clearly shown in Yoda, the structure details components are distinct and different, for example see the power and control elements within the power transmission device 20 in Fig 3 that are not exactly the same configuration as Jin, also see the Power Reception Device 40 in Yoda in which shows a major difference in the Power reception 
The applicant also argued on applicant's remarks that:
“Neither publication discloses a communication control input adapted to receive a communication modulated voltage. In both publications the gate of transistor TB3 is connected to POWER-RECEIVING SIDE CONTROL CIRCUIT 52, which has no communication input.
A person of ordinary skill in this art, reading the cited publications, would be instructed to connect a gate of a transistor to a control circuit and not to a communication control input.”
In response to applicant's arguments, the examiner respectfully disagrees since as shown in the Yoda Fig 3 and the office action, the communication transistor (QB3) has a communication control input adapted to receive a communication modulated voltage (see Fig 3 disclosing the transistor QB3 has an input line LP3 connected to control circuit 50, 52, par.[0199]-[0200]), The transistor QB3 (load-modulation transistor) is ON/OFF controlled based on a control signal P3Q supplied from the power-reception-side control circuit 52 of the power reception control device 50 through a signal line LP3. In addition, the claim language as currently recited in the argued limitation does not requires any particular power control scheme operation, just 
Furthermore, the examiner did not considered the element “transistor Tb3” as part the rejection.
Moreover, the applicant also argued on applicant's remarks that:
“Modification of the technologies disclosed in the cited publications apparently can only be motivated by use of prohibited hindsight reasoning, changing the intended use and function of the cited patents according to the limitations of the pending claims.”
In response to applicant's arguments, the examiner respectfully disagrees since the applicant failed to provided an articulated reasoning directed to the vague hindsight argument. Also, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore the applicant's arguments are not persuasive.
Examiner Note
11. 	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Nakamura (US PG-Pub 2005/0068019 A1) discloses a power supply system capable of not only supplying power to different types of electronic equipment by using a single power transmission apparatus, but also saving space and performing payment for public service and charges. This power system includes wireless power transmission as well as signal transmission control circuit provided for transmitting an information signal among the power transmission apparatus, the power reception equipment, and an external apparatus connected to the power transmission apparatus.
	Yamaguchi (US Patent 6,747,548 B1) discloses a non-contact IC card system including an R/W and a non-contact IC card, characterized in that the non-contact IC card comprises a regulator connected to both ends of a resonance circuit having an oscillation frequency identical with a frequency of a power transmission carrier for conducting reception of power and data from the R/W and transmission of data to the R/W, with the regulator stabilizing an operating voltage in the resonance circuit, and switching its characteristic in accordance with transmission data to produce a load variation for conducting data transmission by an AM modulation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALFONSO PEREZ BORROTO/Primary Examiner, Art Unit 2836